OPINION.
Sternhagen :
The respondent determined deficiencies of $12,600.20 for 1925 and $182,832 for 1926 in the income tax of the petitioner, a foreign corporation. The facts are stipulated and are, in essence, that in the years in question the petitioner received from the United States stipulated amounts of interest upon refunds of overpayments *227of income and profits taxes paid for 1917, 1918, and 1919, which respondent has determined were within petitioner’s taxable income. This determination the petitioner challenges and cites Stoekholms Enskilda Bank, 25 B. T. A. 1328. That decision decides precisely the same issue; and in accordance therewith, the respondent’s determination is reversed.
Reviewed by the Board.

Judgment will be entered under Bule 50.

Teammell concurs in the result.